Case: 19-11016     Date Filed: 11/26/2019    Page: 1 of 4


                                                               [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 19-11016
                             Non-Argument Calendar
                           ________________________


                       D.C. Docket No. 4:18-cv-00199-CDL



SHEREEN R. GREENE,

                                                                 Plaintiff - Appellant,

                                       versus

INTUIT INC,
d.b.a. Quicken Loans,
LIBERTY UTILITIES,

                                                                          Defendants,

ROCKET MORTGAGE,
AMROCK INC.,
f.k.a. Title Source Inc.,
MORTGAGE ELECTRIC REGISTRATION SYSTEMS, INC.,
d.b.a. MERS Inc.,
COOK & JAMES, LLC,
JOHN AND OR JANE DOES,
mortgage aggregators, wholesalers, mortgage originators,
loan sellers, trustee of pooled assets, trustee for holders of certificates of
collateralized mortgage obligations, investment bankers, future buyers and
investors, Individually and Severally,
              Case: 19-11016     Date Filed: 11/26/2019   Page: 2 of 4


QUICKEN LOANS,
RUBIN LUBLIN, LLC, et al.,

                                                            Defendants - Appellees.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                         ________________________

                               (November 26, 2019)

Before BRANCH, TJOFLAT, and FAY, Circuit Judges.

PER CURIAM:

                                          I.

      Shereen Greene, a pro se plaintiff, attempted to bring a claim against the

defendants under the Real Estate Settlement Procedures Act (“RESPA”) and the

Truth in Lending Act (“TILA”). The District Court dismissed her second amended

complaint because § 10 of RESPA does not create a private right of action and

because she filed her TILA claim more than one year after the mortgage

transaction in controversy. The District Court also chose to dismiss Greene’s

remaining state law claims—after dismissing her federal claims—rather than

exercise its supplemental jurisdiction over those claims. Greene appeals.

      Because (1) the District Court properly found that § 10 of RESPA does not

provide for a private right of action, (2) Greene’s TILA claim is time-barred, and

(3) the District Court did not abuse its discretion in dismissing Greene’s state law

                                          2
                 Case: 19-11016    Date Filed: 11/26/2019    Page: 3 of 4


claims after dismissing all of the claims over which it had original jurisdiction, we

affirm.


                                           II.

      We review a district court’s grant of a Rule 12(b)(6) motion de novo. Hill

v. White, 321 F.3d 1334, 1335 (11th Cir. 2003). The complaint is viewed in the

light most favorable to the plaintiff, and all of the plaintiff’s well-pled facts are

accepted as true. Id.

          There is no private right of action under § 10 of RESPA because it is the

Secretary of Housing and Urban Development who assesses civil penalties for

violations of that section. Hardy v. Regions Mortg., Inc., 449 F.3d 1357, 1359

(11th Cir. 2006). Therefore, here, the District Court properly dismissed Greene’s

RESPA claim.

          In contrast, TILA provides a private right of action. 15 U.S.C. § 1640(a).

However, a plaintiff must bring a TILA action “within one year from the date of

the occurrence of the violation.” Id. § 1640(e). TILA violations occur when the

transaction is consummated. In re Smith, 737 F.2d 1549, 1552 (11th Cir. 1984).

Here, the transaction was consummated when Greene’s residential mortgage

transaction closed. See Frazile v. EMC Mortg. Corp., 382 F. App’x 833, 838

(11th Cir. 2010) (noting that a TILA nondisclosure violation occurs “at the time of

closing of a residential mortgage transaction” (citing Smith, 737 F.2d at 1552)).

                                            3
              Case: 19-11016     Date Filed: 11/26/2019    Page: 4 of 4


Because she did not bring her TILA claim within one year of that transaction, the

District Court properly dismissed Greene’s TILA claim.

                                          III.

      We review a district court’s decision not to exercise supplemental

jurisdiction for an abuse of discretion. Parker v. Scrap Metal Processors, Inc.,

468 F.3d 733, 738 (11th Cir. 2006).

      A district court may decline to exercise supplemental jurisdiction over a

claim brought pursuant to 28 U.S.C. § 1367(a) if the district court has dismissed all

claims over which it has original jurisdiction. 28 U.S.C. § 1367(c)(3). That is

exactly what happened here—the District Court declined to exercise supplemental

jurisdiction over Greene’s state law claims after dismissing all of the claims over

which it had original jurisdiction. Therefore, the District Court did not err.

                                         IV.

      Accordingly, the District Court properly dismissed Greene’s complaint, and

we affirm.

      AFFIRMED.




                                          4